Title: To Thomas Jefferson from Amos White, 20 August 1808
From: White, Amos
To: Jefferson, Thomas


                  
                     St. Andrews New Brunswick Aug 20—1808
                  
                  Memorial of Amos White of New Haven State Connecticut Praying that your Excellency will take in consideration the situation of your memorialist that he has bin obliged to fly from his Native place New haven and leave their a wife and two Children totally destitute of any support and reside in New Brunswick in consiquence of their being taken from on board the Sloop Ann of that port belonging three quarters to your memorialist and and one quarter to Messrs. Elliott & Daggett two pipes of Brandy and one Hhd. Rum after being Cleared for exportation for benifet of Drawback at the Costoms that your memorialist has payed the bond given at the Costoms for upwards of seven Hundread dollars that the sd Sloop on her voyage Upset and your memorialist togeather with his crew fastned themselves to the taffel rail with ropes four days and three nites and lived out the storm was taken of the wreck by the Brig Eliza Capt. Petre Utt of New-York and your memorialist has lost in a horicane one Schr before and one by the french with a deal of sickness in his family from tim to time that he is now Obliged to dow duty under the King of great Britan greatly aggainst his inclination having two strong attachment to his Countary and goverment to admit the Idea of taking up arms aggainst his countary to fite against his Brothers and other relations. That unlest your Excellency wilt liborate your memorialist his family will become a town Charge and he must continue in an enemy Countary and be subjeit to their laws as he has bin since July 24—1807 to avoid a just punishment for his crimes that your Excellency will take it in Consideration and grant the humble partitioner liberty and your Memorialist is in duty bound and wilt ever Pray
                  
                     Amos White 
                     
                  
                  
                     [Note by Gallatin:]
                     Would it not be best to transmit this petition to the collector of New Haven & to ask his opinion and&a statement of facts?
                  
                  
                     A. G.
                  
                  
                     [Note by TJ:]
                     will Mr. Gallatin be so good as to do it?
                  
                  
                     Th:J.
                  
                  
                     [Note by Gallatin:]
                     Enclose copy in letter to collector of New Haven.
                  
                  
                     A. G.
                  
               